Citation Nr: 0911311	
Decision Date: 03/26/09    Archive Date: 04/01/09

DOCKET NO.  04-19 215	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for bilateral tinnitus.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

K.A. Kennerly, Counsel





INTRODUCTION

The appellant served on active duty from January 1964 to 
December 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision of the 
St. Louis, Missouri, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  This rating decision denied claims 
of entitlement to service connection for: diabetes mellitus, 
Type II; peripheral neuropathy of the upper and lower 
extremities; hypertension; cardiovascular disease; vision 
problems; and a respiratory disorder to include as due to 
asbestos exposure.  The decision also declined to reopen the 
appellant's claims of entitlement to service connection for 
bilateral hearing loss and bilateral tinnitus.  The appellant 
submitted a notice of disagreement with all of the 
aforementioned issues in May 2003.  He subsequently perfected 
his appeal in May 2004 regarding the issues of entitlement to 
service connection for diabetes mellitus and hypertension as 
well as his petition to reopen the claims of entitlement to 
service connection for bilateral hearing loss and bilateral 
tinnitus.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2008).  The appellant has been accorded the opportunity to 
present evidence and argument in support of his claims.  In 
his May 2004 substantive appeal [VA Form 9] he declined the 
option of testifying at a personal hearing.

In November 2005, the Board denied the appellant's claims of 
entitlement to service connection for diabetes mellitus and 
hypertension.  The Board also reopened and remanded the 
appellant's claims of entitlement to service connection for 
bilateral hearing loss and bilateral tinnitus.  

In March 2009, the appellant submitted additional evidence in 
support of his claims. This evidence included a personal 
statement and treatment records from W.U.S.M. dated in 2006 
and 2007.  The appellant specifically waived agency of 
original jurisdiction consideration.  See 38 C.F.R. § 20.1304 
(2008).

FINDING OF FACT

The appellant's service treatment records do not reflect 
hearing problems during active duty; bilateral sensorineural 
hearing loss or bilateral tinnitus were not shown during 
service and bilateral sensorineural hearing loss was also not 
manifested within one year of service separation; and the 
competent medical evidence of record is against a link 
between current bilateral hearing loss and bilateral tinnitus 
and service, to include in-service noise exposure.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by active service and may not be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1110, 1112, 1131 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 
(2008).

2.  Bilateral tinnitus was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1112, 1131 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.303.


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
appellant's claims file.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the appellant or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000) (the Board must review the entire record, 
but does not have to discuss each piece of evidence).  The 
analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, 
on the claims.  The appellant must not assume that the Board 
has overlooked pieces of evidence that are not explicitly 
discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 
(2000) (the law requires only that the Board address its 
reasons for rejecting evidence favorable to the appellant).  
The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the appellant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the appellant's claims decided herein, VA has 
met all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2008).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II), the United States 
Court of Appeals for Veterans Claims (Court) held that VA 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  This was codified by 38 C.F.R. § 3.159(b)(1).  In 
2008 however, this regulation was revised to remove the third 
sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA 
will request the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  See 73 
Fed. Reg. 23, 353-23, 356 (April 30, 2008). 

Prior to and following the initial adjudication of the 
appellant's claims, letters dated in October 2002 and March 
2006 fully satisfied the duty to notify provisions.  
See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b)(1) (2008); Quartuccio, at 187.  Notice letters dated 
in March 2006 and September 2008 informed the appellant of 
how VA determines the appropriate disability rating or 
effective date to be assigned when a claim is granted, 
consistent with the holding in Dingess/Hartman v. Nicholson.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Board also concludes VA's duty to assist has been 
satisfied.  The appellant's service treatment records and VA 
medical records are in the file.  Private medical records 
identified by the appellant have been obtained, to the extent 
possible.  The appellant has at no time referenced 
outstanding records that he wanted VA to obtain or that he 
felt were relevant to the claims.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
held that an examination is required when (1) there is 
evidence of a current disability, (2) evidence establishing 
an "in-service event, injury or disease," or a disease 
manifested in accordance with presumptive service connection 
regulations occurred which would support incurrence or 
aggravation, (3) an indication that the current disability 
may be related to the in-service event, and (4) insufficient 
evidence to decide the case.  In the present case, the 
appellant's military occupational specialty (MOS) was that of 
gunner's mate (missiles).  

As such, VA determined that the appellant should be afforded 
a VA audiological examination to determine the nature and 
etiology of his bilateral hearing loss and bilateral 
tinnitus.  The appellant was afforded this VA medical 
examination in September 2008.  Further examination or 
opinion is not needed on the claims because, at a minimum, 
there is no persuasive and competent evidence that the 
claimed conditions may be associated with the appellant's 
military service.  This is discussed in more detail below.
As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II.  The Merits of the Claims

The appellant alleges that he currently suffers from 
bilateral hearing loss and tinnitus that are the result of 
his time in active duty service.  Specifically, the appellant 
claims that his duties as a gunner's mate (missiles) exposed 
him to significant acoustic trauma.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  See 38 U.S.C.A. § 1110, 1131 (West 2002).  
For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  See 38 C.F.R. § 3.303(b) 
(2008).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim.  Id.  Service connection may be granted 
for any disease diagnosed after discharge, when all of the 
evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d) (2008).

In the alternative, where a veteran served continuously for 
90 days or more during a period of war, or during peacetime 
service after December 31, 1946, and sensorineural hearing 
loss becomes manifest to a degree of 10 percent or more 
within 1 year from date of termination of such service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.307, 3.309 (2008).

The mere fact of an in-service injury is not enough; there 
must be evidence of a chronic disability resulting from that 
injury.  In order to show a chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the appellant's claims.  See 
38 C.F.R. § 3.303(b) (2008).

The chronicity provision of 38 C.F.R. § 3.303(b) applies when 
evidence, regardless of its date, establishes that a veteran 
had a chronic condition in service and still has that 
condition.  There must be competent medical evidence unless 
the evidence relates to a condition as to which lay 
observation is competent to identify its existence.

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

With respect to hearing loss, VA has specifically defined 
what is meant by a "disability" for the purposes of service 
connection.  See 38 C.F.R. § 3.385 (2008).  ("[I]mpaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.").  Id.

At the outset, the Board notes that the appellant has been 
diagnosed with bilateral hearing loss and bilateral tinnitus, 
satisfying element (1) [current disability] under Hickson.  
See Hickson, supra.

Review of the appellant's service treatment records does not 
indicate that he suffered from any hearing disabilities 
during his time in service.  The appellant's October 1963 
service entrance examination noted the following audiological 
findings:




HERTZ



500
1000
2000
3000
4000
RIGHT
-5 (10)
-5 (5)
-10 (0)
5 (15)
10 (15)
LEFT
5 (20)
0 (10)
-10 (0)
5 (15)
10 (15)

See Standard Form (SF) 88, service entrance examination 
report, October 16, 1963.  (Note: Prior to November 1967, 
audiometric test results were reported in standards set forth 
by the American Standards Association (ASA).  Those are the 
figures not in parentheses.  Since November 1, 1967, those 
standards have been set by the International Standards 
Organization (ISO)-American National Standards Institute 
(ANSI).  In order to facilitate data comparison, the ASA 
standards have been converted to ISO-ANSI standards and are 
represented by the figures in parentheses.)

Upon discharge from active duty service, the examination 
report noted the appellant's hearing to be 15/15 for the 
whispered voice test.  See SF 88, service separation 
examination report, November 28, 1967; see also Hensley v. 
Brown, 
5 Vet. App. 155, 157 (1993) (The threshold for normal hearing 
is from 0 to 20 decibels, and higher threshold levels 
indicate some degree of hearing loss.)  The Board 
acknowledges that the appellant's MOS was listed as a 
gunner's mate (missiles).  See Department of Defense (DD) 
Form 214.  However, there is no evidence of bilateral hearing 
loss or bilateral tinnitus in service or bilateral 
sensorineural hearing loss within 1 year of service 
separation.  See 38 C.F.R. § 3.307 (2008).  Thus, Hickson 
element (2) [in-service injury or aggravation] is not 
satisfied.

While noting the appellant's claims that he has suffered from 
bilateral hearing loss and bilateral tinnitus since his time 
in service, the first record of treatment for hearing 
disability was in 2006, almost 40 years after his discharge 
from service.  In support of his claims, the appellant 
submitted private treatment records.  In October 2006, the 
appellant was seen at W.U.S.M., Department of Otolaryngology.  
At that time, the appellant complained of left ear tinnitus 
and vertigo.  The examiner's impression was listed as early 
left ear Meniere's Disease.  Based on an uninterpreted 
audiogram, the examiner diagnosed the appellant with normal 
hearing in the right ear, sloping to slight sensorineural 
hearing loss, and normal hearing in the left ear, sloping to 
moderate sensorineural hearing loss.  Speech recognition, 
word recognition, tympanometry and acoustic reflex threshold 
tests were normal in both ears.  See W.U.S.M., Otolaryngology 
consult report, October 31, 2006.

The appellant continued his treatment at W.U.S.M. in November 
2006, February 2007 and March 2007.  In March 2007, the 
appellant was diagnosed with "noise induced hearing loss 
(mild) with tinnitus (bothersome), and rare mild vertigo."  
Despite this finding of "noise induced hearing loss" above, 
the Board notes that at no time did the W.U.S.M. treatment 
records find that the appellant's hearing disabilities were 
due to acoustic trauma in service.  In fact, the examiner 
noted that the etiology of these conditions was unknown, 
though possibly due to early Meniere's Disease, as noted in 
October 2006.  The Court has held that medical opinions, 
which are speculative, general or inconclusive in nature, as 
here, cannot support a claim.  See Obert v. Brown, 5 Vet. 
App. 30, 33 (1993); Beausoleil v. Brown, 8 Vet. App. 459, 462 
(1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  

The Board is free to favor one medical opinion over another, 
provided it offers an adequate basis for doing so.  See Evans 
v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. 
App. 429, 433 (1995).  In this case, the Board finds the 
September 2008 VA examination report to be the most 
persuasive.

Upon VA examination in September 2008, the appellant denied: 
significant hearing problems; family history of bilateral 
hearing loss; otosurgeries; recent ear infections; and use of 
ototoxic drugs.  He reported intermittent tinnitus in both 
ears (left greater than right) beginning in approximately 
2003 or 2004.  The appellant stated that as a gunner's mate, 
he was exposed to guided missiles, gunfire, engine room 
noise, etc. in service.  The appellant reported that after 
his discharge from service, he worked for 22 years as a 
Greyhound coach driver and intermittently over 10 years for 
United Parcel Service.  He denied any occupational or 
recreational noise exposure.  The September 2008 VA 
examination audiological findings were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
25
30
25
40
40
LEFT
30
30
45
50
50

The examiner diagnosed the appellant with mild, high 
frequency sensorineural hearing loss in the right ear and 
mild to moderate high frequency sensorineural hearing loss in 
the left ear.  Speech recognition thresholds were in 
agreement with pure tone testing results and word recognition 
scores were good bilaterally.  See VA audiological 
examination report, September 29, 2008.  In an addendum to 
the examination report, the VA examiner noted that the 
appellant's service treatment records had been reviewed.  
Ultimately, the examiner concluded, based upon the evidence, 
that it was not at least as likely as not that the 
appellant's bilateral hearing loss and bilateral tinnitus 
were related to service.  The Veteran's report of noise 
exposure in service was noted and the examiner cited to the 
service treatment records and post service evidence as the 
basis for her opinion.  See VA examination report addendum, 
September 30, 2008.  

Whether a physician provides a basis for his or her medical 
opinion goes to the weight or credibility of the evidence in 
the adjudication of the merits.  See Hernandez-Toyens v. 
West, 11 Vet. App. 379, 382 (1998).  Other factors for 
assessing the probative value of a medical opinion are the 
physician's access to the claims folder and the thoroughness 
and detail of the opinion.  See Prejean v. West, 13 Vet. App. 
444, 448-9 (2000).  The VA examiner thoroughly reviewed the 
appellant's claims file and provided a negative nexus opinion 
regarding etiology and cited the evidence from the record to 
support the opinion.  There is no competent medical evidence 
to the contrary.  This is all that is required.  Of 
additional interest, is the fact that the appellant himself 
stated that he did not begin to suffer from tinnitus until 
2003 or 2004, many years post service.  

The only evidence which purports to relate the appellant's 
bilateral hearing loss and bilateral tinnitus to acoustic 
trauma in service comes from the statements of the appellant 
himself and his representative.  However, it is now well 
established that laypersons, such as the appellant and his 
representative, without medical training are not competent to 
relate those symptoms to a particular diagnosis or specific 
etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 
see also 38 C.F.R. 
§ 3.159 (a)(1) (2008) [competent medical evidence means 
evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].  Supporting medical 
evidence is required.  See Voerth v. West, 13 Vet. App. 117, 
120-1 (1999) [there must be medical evidence on file 
demonstrating a relationship between the appellant's current 
disability and the claimed continuous symptomatology, unless 
such a relationship is one as to which a lay person's 
observation is competent].  While the Veteran can describe 
what he experiences, he is not shown to be able to provide 
competent evidence as to the etiology of his hearing loss and 
tinnitus.  His assertions are accorded less weight then the 
competent medical evidence and medical opinion that was 
against his claim and which considered his history of noise 
exposure and found that his disabilities were not related to 
service on the basis of the evidence of record.  Competent 
evidence linking his disabilities to service is lacking in 
this case.

The Board is of course aware of the provisions of 38 C.F.R. § 
3.303(b), discussed above, relating to chronicity and 
continuity of symptomatology.  In this case, there is no 
competent medical evidence that the appellant was diagnosed 
with or treated for bilateral hearing loss and bilateral 
tinnitus until almost 40 years after his separation from 
service.  In short,  Hickson element (3) [medical nexus] can 
not be met via continuity of symptomatology.

Accordingly, as explained in greater detail above, the 
competent medical evidence of record does not demonstrate 
that there is a relationship between in-service incurrence of 
noise exposure and the current bilateral hearing loss and 
bilateral tinnitus.  Hickson element (3) is not met, and the 
appellant's claims fail on that basis.

In conclusion, for reasons and bases expressed above, the 
Board has concluded that a preponderance of the evidence is 
against the appellant's claims of entitlement to service 
connection for bilateral hearing loss and tinnitus.  The 
claims are therefore denied.


ORDER


Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for bilateral tinnitus is 
denied.



____________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


